            Case 1:20-cv-02592-RDB Document 38 Filed 04/19/21 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                    (Northern Division)

FIRST UNITED CORPORATION,

                   Plaintiff,

       v.                                            Case No. 1:20-CV-2592-RDB

DRIVER OPPORTUNITY PARTNERS I LP,
et al.,

                   Defendants.


                              NOTICE OF SETTLEMENT AND
                            JOINT STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff First United

Corporation and Defendants Driver Opportunity Partners I LP, Driver Management Company

LLC, and J. Abbott Cooper, by and through their respective attorneys, and having entered into a

settlement agreement, hereby stipulate and agree to dismiss the above-captioned matter in its

entirety and with prejudice, with each party to bear its own costs and fees.

 Dated: April 19, 2021                            Respectfully submitted,

 /s/ George F. Ritchie                            /s/ Jason R. Scherr
 George F. Ritchie                                Jason R. Scherr
 Gordon Feinblatt LLC                             (signed by George F. Ritchie with permission
 1001 Fleet Street, Suite 700                     of Jason R. Scherr)
 Baltimore, MD 21202                              Morgan, Lewis & Bockius LLP
 410-576-4131                                     1111 Pennsylvania Avenue, NW
 gritchie@gfrlaw.com                              Washington, DC 20004
                                                  202-739-3000
 Counsel for Plaintiff                            jr.scherr@morganlewis.com
                                                  Counsel for Defendants
